                                                                          Exhibit A


                                                                          WILDFIRE RELATED                              OTHER DISCLOSABLE
         NAME                               ADDRESS
                                                                        SUBROGATION CLAIMS1                             ECONOMIC INTERESTS
Ace American Insurance           c/o Denenberg Tuffley, PLLC            $12,000,000.00
      Company                      28411 Northwestern Hwy,
                                          Suite 600
                                     Southfield, MI 48034
  AIG Europe Limited             c/o Denenberg Tuffley, PLLC            $112,404.50
                                   28411 Northwestern Hwy,
                                          Suite 600
                                     Southfield, MI 48034
Allianz Global Corporate           1 Progress Point Parkway,            $98,459,917.87                        $5,390,500.00 in Senior Notes2
      & Specialty                           Ste. 200
                                      O’Fallon, MO 63368
Allied World Assurance             199 Water Street 24th Flr.           $10,966,215.44
       Company                       New York, NY 10038
  Allstate Insurance            2775 Sanders Road, Suite A2E            $767,827,493.00                       $37,285,000.00 in Senior Notes
 Company and certain                Northbrook, IL 60062
       affiliates
 Alternative Insurance           c/o Denenberg Tuffley, PLLC            $235,035.80
      Corporation                  28411 Northwestern Hwy,
                                          Suite 600
                                     Southfield, MI 48034




  1
     Amounts listed herein are on account of claims paid to underlying insured parties affected by various California wildfires. Every member of the Ad Hoc
     Subrogation Group holds additional claims against the Debtors based on undisclosed internal reserves and future unknown amounts that have neither been paid
     or reserved for.
  2
    “Senior Notes” shall have the meaning ascribed to it in the Amended Declaration of Jason P. Wells in Support of First Day Motions and Related Relief [Dkt.
     No. 263].



                       Case: 19-30088          Doc# 3020-1         Filed: 07/17/19        Entered: 07/17/19 09:15:36             Page 1
                                                                           of 16
                                                                         Exhibit A


                                                                        WILDFIRE RELATED                           OTHER DISCLOSABLE
           NAME                             ADDRESS
                                                                      SUBROGATION CLAIMS1                          ECONOMIC INTERESTS
    American General                   1949 E. Sunshine               $4,488,843.76
Insurance Company DBA                Springfield, MO 65899
     ANPAC General
   Insurance Company
American Guarantee and            c/o Denenberg Tuffley, PLLC         TBD3
  Liability Insurance               28411 Northwestern Hwy,
      Company                              Suite 600
                                      Southfield, MI 48034
  Certain affiliates of                 175 Water Street              $333,299,328.37
 American International               New York, NY 10038
  Group, Inc. (“AIG”)4
      American Modern             c/o Denenberg Tuffley, PLLC         $198,558.45
      Insurance Group               28411 Northwestern Hwy,
                                           Suite 600
                                      Southfield, MI 48034
   American National              c/o Denenberg Tuffley, PLLC         $15,680.88
  Insurance Company                 28411 Northwestern Hwy,
                                           Suite 600
                                      Southfield, MI 48034
Amica Mutual Insurance                   100 Amica Way                $35,014,454.00
      Company                           Lincoln, RI 02865
AmTrust North America                   P.O. Box 650872               $10,074,129.00
                                        Dallas, TX 75265


  3
      Where a party’s only wildfire related subrogation claims is listed as “TBD”, such party’s claims are based on undisclosed internal reserve amounts.
  4
      Members of the Ad Hoc Subrogation Group include: AIG Europe Limited; AIG Property Casualty Company; AIG Specialty Insurance Company; American
      Home Assurance Company; Granite State Insurance Company; The Insurance Company of the State of Pennsylvania; Lexington Insurance Company; National
      Union Fire Insurance Company of Pittsburgh, Pa.; and New Hampshire Insurance Company.

                                                                            -2-

                         Case: 19-30088        Doc# 3020-1        Filed: 07/17/19      Entered: 07/17/19 09:15:36          Page 2
                                                                          of 16
                                                              Exhibit A


                                                              WILDFIRE RELATED                   OTHER DISCLOSABLE
        NAME                        ADDRESS
                                                            SUBROGATION CLAIMS1                  ECONOMIC INTERESTS
AmTrust Syndicate 1206          1 Great Tower Street        TBD
                                London EC3R 5AA
Arch Specialty Insurance   c/o Denenberg Tuffley, PLLC      $11,240.45
       Company               28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034
   American Reliable              P.O. Box 6099             $96,794,363.29
  Insurance Company            Scottsdale, AZ 85261
Armed Forces Insurance     c/o Denenberg Tuffley, PLLC      $7,208,701.33
      Exchange               28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034
  ArgoGlobal London        c/o Peninsula Insurance Bureau   $2,216,346.42
                                  2832 Lent Road
                                 Apopka, FL 32712
 ASI Select Insurance               1 ASI Way N             $14,167,681.01
        Corp.                 St. Petersburg, FL 33702
    Aspen Insurance         155 Federal Street, Suite 602   $6,769,491.09
                                Boston, MA 02110
    Aspen Specialty        c/o Denenberg Tuffley, PLLC      $1,601,164.38
  Insurance Company          28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034




                                                                 -3-

                   Case: 19-30088      Doc# 3020-1       Filed: 07/17/19    Entered: 07/17/19 09:15:36   Page 3
                                                                 of 16
                                                                          Exhibit A


                                                                          WILDFIRE RELATED                              OTHER DISCLOSABLE
       NAME                                ADDRESS
                                                                        SUBROGATION CLAIMS1                             ECONOMIC INTERESTS
“Assurant” Group of             260 Interstate North Circle SE          $29,443,581.68
     Carriers5                       Atlanta, GA 30339
Attestor Capital LLP           7 Seymour Street, Fourth Floor           $655,313,342.006                       8,518,514 shares of PG&E Corporation
                                  London, XO W1H 7JW                                                           Common Stock
                                                                                                               $158,077,000.00 in Senior Notes
                                                                                                               $10,000,000.00 in Revolving Credit Facility
                                                                                                               principal7
The Baupost Group,                  10 St. James Avenue                 $3,387,748,268.909                     24,500,000 shares of PG&E Corporation
     L.L.C.8                             Suite 1700                                                            Common Stock
                                Boston, Massachusetts 02116                                                    $850,000.00 in other unsecured wildfire-
                                                                                                               related claims
  Berkley National                  222 South 9th Street,               $4,876,779.57
Insurance Company                        Suite 2700
                                   Minneapolis, MN 55402
 Berkley Regional                   222 South 9th Street,               $98,440.35
Insurance Company                        Suite 2700
                                   Minneapolis, MN 55402



5
   Members of the Ad Hoc Subrogation Group include: American Bankers Insurance Company; American Bankers Insurance Company of Florida; American
   Security Insurance Company; Standard Guaranty Insurance Company; Voyager Indemnity Insurance Company.
6
   Includes indirect exposure to subrogation claims, which provide economic interest to the subrogation claims arising from payments made (or to be made) by
   insurers to underlying insured parties affected by various California wildfires.
7
  “Revolving Credit Facility” shall have the meaning ascribed to it in the Amended Declaration of Jason P. Wells in Support of First Day Motions and Related
   Relief [Dkt. No. 263].
8
   Disclosed information reflects funds and investment vehicles controlled by The Baupost Group, L.L.C.
9
   The amounts reflected herein are based on information received from the insurers who were the original holders of these claims and who have made or will make
   payments to their respective insured policyholders that give rise to, or are otherwise related to, these claims. The Baupost Group L.L.C. has not independently
   verified such information which remains subject to change based on information subsequently received. The Baupost Group L.L.C. expressly reserves the right
   to amend or modify the information set forth in this Bankruptcy Rule 2019 Statement, whether based on information that is subsequently received, or for any
   other reason.

                                                                              -4-

                      Case: 19-30088          Doc# 3020-1          Filed: 07/17/19        Entered: 07/17/19 09:15:36              Page 4
                                                                           of 16
                                                            Exhibit A


                                                            WILDFIRE RELATED                  OTHER DISCLOSABLE
       NAME                       ADDRESS
                                                          SUBROGATION CLAIMS1                 ECONOMIC INTERESTS
 Berkshire Hathaway            P.O. Box 1368              $5,298,837.50
     Guard Ins.            Wilkes Barre, PA 18703
 Berkshire Hathaway      c/o Denenberg Tuffley, PLLC      $722,900.00
 Specialty Insurance       28411 Northwestern Hwy,
      Company                     Suite 600
                             Southfield, MI 48034
Brit Global Specialty      The Leadenhall Building        $23,820,342.45
                            122 Leadenhall Street
                                  London
                                 EC3V 4AB
 California Casualty     1875 S. Grant Street, Ste. 800   $44,534,274.67
Indemnity Exchange               P.O. Box M
                            San Mateo, CA 94402
 California Fair Plan      3425 Wilshire Boulevard,       $40,668,908.36
     Association                 Suite 1200
                            Los Angeles CA 90010
 California Insurance     101 North Brand Boulevard,      $69,984,665.00
Guarantee Association              6th Floor
                             Glendale, CA 91203
                               P.O. Box 29066
                             Glendale, CA 91209
  California Mutual          650 San Benito Street        $242,500.00
 Insurance Company                  Ste. 250
                              Hollister, CA 95023
  Century National              P.O. Box 628              $100,000.00
                              Cypress, CA 90630



                                                               -5-

                   Case: 19-30088    Doc# 3020-1       Filed: 07/17/19   Entered: 07/17/19 09:15:36   Page 5
                                                               of 16
                                                                     Exhibit A


                                                                     WILDFIRE RELATED                          OTHER DISCLOSABLE
          NAME                           ADDRESS
                                                                   SUBROGATION CLAIMS1                         ECONOMIC INTERESTS
Certain Underwriters at                                            TBD
   Lloyds, London
Chubb Custom Insurance         c/o Denenberg Tuffley, PLLC         $5,931,468.33
      Company                    28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
       Chubb Group10           436 Walnut Street, 4th Floor        $28,828,529.59                      $1,025,000.00 in Senior Notes
                                 Philadelphia, PA 19106                                                Insurance policies: unliquidated and
                                                                                                       contingent11
Church Mutual Insurance                PO Box 342                  $18,440,546.12
                                     Merrill, WI 54452
CNA Insurance Company           801 West Warrenville Road,         $28,087,621.32
                                         Ste 700
                                     Lisle, IL 60532
  Continental Casualty         c/o Denenberg Tuffley, PLLC         TBD
       Company                   28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
  Crestmont Insurance          c/o Denenberg Tuffley, PLLC         $1,000,000.00
       Company                   28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034



  10
           Members of the Ad Hoc Subrogation Group include: Bankers Standard Insurance Company; Chubb Custom Insurance Company; Chubb Insurance
     Company of New Jersey; Chubb National Insurance Company; Federal Insurance Company; Great Northern Insurance Company; Illinois Union Insurance
     Company; Indemnity Insurance Company of North America; Pacific Indemnity Company; Vigilant Insurance Company; Westchester Fire Insurance Company
     (Apa); and ACE American Insurance Company (collectively, the “Chubb Group”).
  11
           Certain Chubb entities are party to various insurance policies and agreements with PG&E and its affiliates.

                                                                         -6-

                       Case: 19-30088       Doc# 3020-1        Filed: 07/17/19      Entered: 07/17/19 09:15:36          Page 6
                                                                       of 16
                                                          Exhibit A


                                                          WILDFIRE RELATED                   OTHER DISCLOSABLE
       NAME                      ADDRESS
                                                        SUBROGATION CLAIMS1                  ECONOMIC INTERESTS
 Crusader Insurance          26050 Mureau Road          $423,717.00
     Company              Calabasas, CA 91302-3171
The Dentists Insurance                                  TBD
     Company
 Employers Mutual               717 Mulberry            $308,468.00
 Casualty Company           Des Moines, IA 50306
                                P.O. Box 712
                            Des Moines, IA 50306
Endurance American       c/o Denenberg Tuffley, PLLC    TBD
Specialty Insurance        28411 Northwestern Hwy,
     Company                      Suite 600
                             Southfield, MI 48034
 Endurance Specialty     c/o Denenberg Tuffley, PLLC    $16,860.68
 Insurance Company         28411 Northwestern Hwy,
                                  Suite 600
                             Southfield, MI 48034
  Essentia Ins. Co.          141 Rivers Edge Dr.        TBD
                                   Ste 200
                           Traverse City, MI 49684
  Everest Indemnity      c/o Denenberg Tuffley, PLLC    $363,185.10
 Insurance Company         28411 Northwestern Hwy,
                                  Suite 600
                             Southfield, MI 48034
   Everest National      c/o Denenberg Tuffley, PLLC    $3,000,000.00
 Insurance Company         28411 Northwestern Hwy,
                                  Suite 600
                             Southfield, MI 48034


                                                              -7-

                  Case: 19-30088    Doc# 3020-1      Filed: 07/17/19    Entered: 07/17/19 09:15:36   Page 7
                                                             of 16
                                                                       Exhibit A


                                                                       WILDFIRE RELATED                          OTHER DISCLOSABLE
           NAME                           ADDRESS
                                                                     SUBROGATION CLAIMS1                         ECONOMIC INTERESTS
  Certain affiliates of              6301 Owensmouth                 $2,388,995,676.32
  Farmers Insurance               Woodland Hills, CA 91367
      Exchange
  Federated Insurance                   P.O. Box 486                 $1,758,448.24
                                     Owatonna, MN 55060
First Specialty Insurance             1200 Main Street               TBD
       Corporation                  Kansas City, MO 64105
      GCube Insurance            100 Bayview Circle, Ste. 505        TBD
       Services, Inc.             Newport Beach, CA 92660
   General Security             c/o Denenberg Tuffley, PLLC          $6,849,746.71
Indemnity Company of              28411 Northwestern Hwy,
      Arizona                            Suite 600
                                    Southfield, MI 48034
 Generali U.S. Branch           c/o Denenberg Tuffley, PLLC          $22,480.90
                                  28411 Northwestern Hwy,
                                         Suite 600
                                    Southfield, MI 48034
      Grange Insurance                  200 Cedar St.                $32,399,064.52
        Association                   Seattle, WA 98121
    Great American                Great American Insurance           $81,098,617.90
Insurance Company and                        Group
   certain affiliates12                 P.O. Box 5425
                                  Cincinnati, OH 45201-5425



 12
            Members of the Ad Hoc Subrogation Group include: Great American Spirit Insurance Company; Great American Assurance Company; Great American
      Alliance Insurance Company; Great American Insurance Company; Great American Insurance Company of New York; and Great American E&S Insurance
      Company.

                                                                           -8-

                        Case: 19-30088        Doc# 3020-1       Filed: 07/17/19      Entered: 07/17/19 09:15:36          Page 8
                                                                        of 16
                                                                          Exhibit A


                                                                         WILDFIRE RELATED                            OTHER DISCLOSABLE
           NAME                             ADDRESS
                                                                       SUBROGATION CLAIMS1                           ECONOMIC INTERESTS
Government Employees                 5260 Western Avenue               $11,276,719.68
Insurance Company and               Chevy Chase, MD 20815
    certain affiliates
 GuideOne Insurance                     PO Box 14543                   TBD
                                   Des Moines, IA 50306-3543
The Hanover Insurance                  440 Lincoln Street              $19,196,114.00
       Group                          Worcester, MA 01653
  Hartford Accident &                   1 Hartford Plaza,              $335,882,101.00                      $4,549,000.00 in Senior Notes
Indemnity Company and                  Hartford, CT 06155
   certain affiliates13
       HDI Global SE              c/o Denenberg Tuffley, PLLC          $12,000,000.00
                                    28411 Northwestern Hwy,
                                           Suite 600
                                      Southfield, MI 48034
International Insurance           c/o Denenberg Tuffley, PLLC          $44,961.80
Company of Hannover                 28411 Northwestern Hwy,
          SE                               Suite 600
                                      Southfield, MI 48034
Ironshore Insurance Ltd.          c/o Denenberg Tuffley, PLLC          $713,186.34
                                    28411 Northwestern Hwy,
                                           Suite 600
                                      Southfield, MI 48034




 13
      Members of the Ad Hoc Subrogation Group include: Hartford Casualty Insurance Company; Hartford Fire Insurance Company; Hartford Underwriters Insurance
      Company; Property & Casualty Ins. Company of Hartford; Sentinel Insurance Company Ltd.; Trumbull Insurance Company; and Twin City Fire Insurance
      Company.

                                                                              -9-

                        Case: 19-30088          Doc# 3020-1        Filed: 07/17/19      Entered: 07/17/19 09:15:36            Page 9
                                                                           of 16
                                                                     Exhibit A


                                                                     WILDFIRE RELATED                          OTHER DISCLOSABLE
          NAME                          ADDRESS
                                                                   SUBROGATION CLAIMS1                         ECONOMIC INTERESTS
  Ironshore Specialty          c/o Denenberg Tuffley, PLLC         $22,480.90
  Insurance Company              28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
       KBIC Insurance         55 Challenger Road, Suite 302        $1,304,991.34
         Company                Ridgefield Park, NJ 07660
Kemper Auto | Alliance       8260 LBJ Freeway, Suite 400           $26,348,619.34
       United                     Dallas, Texas 75243
  Landmark American            c/o Denenberg Tuffley, PLLC         $213,186.34
  Insurance Company              28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
  Certain Affiliates of             175 Berkeley Street            $678,063,568.00                    $122,860,717.00 in surety bonds,
Liberty Mutual Insurance            Boston, MA 02117                                                  unliquidated and contingent14
  Company (“Liberty”)                                                                                 Insurance policies: unliquidated and
                                                                                                      contingent15
Certain Underwriters of        c/o Denenberg Tuffley, PLLC         $21,325,851.00
Lloyd’s of London, UK            28411 Northwestern Hwy,
Subscribing to Certain                  Suite 600
       Policies16                  Southfield, MI 48034


  14
     Liberty continues to write new bonds in the ordinary course of business post-petition.
  15
     Liberty is party to various surety bonds, insurance policies and related agreements with PG&E and its affiliates.
  16
     Members of the Ad Hoc Subrogation Group include underwriters to policy numbers: 10492-04, 10942-01, 16463W18, B0507L16360-521, B1230AP56189A17,
     B1230AP01428A18-16247, B128415509W18, B1353DG1700356000, B57635DAA, H3X000266, H3X000540, H3X000606, H3X000642, H3X000697,
     H3X000826, H3X000910, LSI100402-05, LSI100966-04, LSI103618-01, N17NA10020, P17A1770A001, PG1700158, PIV105114, PIV105143, PIV105626,
     PIV105719, PIV106514, PIV106864, PIV110301, PIV119634, PLNMBLV00001318, PN1600673AGA, PN1700079, PN1700089, PN1700157, PN1700 364,
     PRPNA1701511, PSLPL106107, PTNAM1701507, PTNAM1701688, PTNAM1802877, PTNAM1802878, PTNAM1802879, PTNAM1802896,
     W1D52B160101, and W1DC80180201.

                                                                        - 10 -

                     Case: 19-30088        Doc# 3020-1       Filed: 07/17/19       Entered: 07/17/19 09:15:36         Page 10
                                                                      of 16
                                                                           Exhibit A


                                                                          WILDFIRE RELATED                            OTHER DISCLOSABLE
            NAME                             ADDRESS
                                                                        SUBROGATION CLAIMS1                           ECONOMIC INTERESTS
 Certain Underwriters at          301 Route 17 North, Suite 401         $7,456,230.85
    Lloyd’s London                    Rutherford, NJ 07070
Subscribing to Policy No.
  HTB-002381-002 c/o
 Raphael and Associates
Lloyds of London Novae                      777 Main St.                $903,745.13
    2007 Syndicate                     Fort Worth, TX 76102
         Mapfre USA                       11 Gore Road                  $8,747,210.34                        4,000 shares of PG&E Corporation
                                        Webster, MA 01570                                                    Common Stock
       Markel Service,               4521 Highwoods Parkway             $26,706,285.00
       Incorporated17                  Glen Allen, VA 23060
   Maxum Indemnity                 c/o Denenberg Tuffley, PLLC          $106,593.17
      Company                        28411 Northwestern Hwy,
                                            Suite 600
                                       Southfield, MI 48034
       Maxum Specialty              3655 North Point Parkway            $167,036.14
       Insurance Group                     Suite 600
                                      Alpharetta, GA 30005
 Mercury Insurance and               555 W. Imperial Highway            $63,489,833.00
   certain affiliates                    Brea, CA 92821
  Metropolitan Direct                    500 MetLife Way                $6,812,891.97
  Property & Casualty                    Freeport, IL 61032




  17
       On behalf of its affiliated insurers, Evanston Insurance Company, Markel American Insurance Company, and Markel Insurance Company.

                                                                              - 11 -

                        Case: 19-30088          Doc# 3020-1        Filed: 07/17/19       Entered: 07/17/19 09:15:36           Page 11
                                                                            of 16
                                                              Exhibit A


                                                              WILDFIRE RELATED                    OTHER DISCLOSABLE
        NAME                        ADDRESS
                                                            SUBROGATION CLAIMS1                   ECONOMIC INTERESTS
 National Fire & Marine    c/o Denenberg Tuffley, PLLC      TBD
  Insurance Company          28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034
  Nationwide Mutual           One Nationwide Plaza,         $844,157,320.89
Insurance Company and         Columbus, Ohio 43215
    certain affiliates
   Nautilus Insurance         600 Las Colinas Blvd.,        $20,896.00
       Company                      Ste. 1400
                                Irving, TX 75039
  Nonprofits Insurance           P.O. Box 8507              $4,258,177.00
       Alliance            Santa Cruz, CA 95061-8507
 OneBeacon / Atlantic        188 Inverness Dr. West,        $384,885.46
  Specialty Ins. Co.                Ste. 600
                              Englewood, CO 80112
    Pacific Specialty            2200 Geng Road             $45,259,283.34
     Insurance Co.             Palo Alto, CA 94303
  Pharmacists Mutual             P.O. Box 360,              $652,000.00
  Insurance Company            Algona, Iowa 50511
 Philadelphia Indemnity     One Bala Plaza, Suite 100       $22,785,967.27
  Insurance Company         Bala Cynwyd, PA 19004
The Princeton Excess and   c/o Denenberg Tuffley, PLLC      $290,848.35
 Surplus Lines Insurance     28411 Northwestern Hwy,
        Company                     Suite 600
                               Southfield, MI 48034




                                                                - 12 -

                   Case: 19-30088    Doc# 3020-1        Filed: 07/17/19     Entered: 07/17/19 09:15:36   Page 12
                                                                 of 16
                                                              Exhibit A


                                                              WILDFIRE RELATED           OTHER DISCLOSABLE
        NAME                       ADDRESS                                     1
                                                            SUBROGATION CLAIMS          ECONOMIC INTERESTS
    The Progressive         6300 Wilson Mills Road          $11,852,398.08       63,500 shares of PG&E Corporation
     Corporation           Mayfield Village, OH 44143                            Common Stock
    PURE Insurance          44 S. Broadway, Suite 301       $10,545,017.55
                             White Plains, NY 10601
  QBE Americas, Inc.             One QBE Way                $80,403,727.00
                              Sun Prairie, WI 53596
Rite Aid Corporation and   c/o Denenberg Tuffley, PLLC      $2,750,000.00
  Thrifty Payless, Inc.      28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034
   RSUI Group, Inc.         945 East Paces Ferry Road,      $48,354.38
                                    Suite 1800
                                Atlanta, GA 30326
    RSUI Indemnity         c/o Denenberg Tuffley, PLLC      TBD
      Company                28411 Northwestern Hwy,
                                    Suite 600
                               Southfield, MI 48034
  Selective Insurance           40 Wantage Ave.             $1,188,619.06
 Company of America;          Branchville, NJ 07826
  Mesa Underwriters
  Specialty Insurance
       Company
Sentry Select Insurance          P.O. Box #8043             TBD
       Company               Stevens Point, WI 54481




                                                                  - 13 -

                  Case: 19-30088     Doc# 3020-1        Filed: 07/17/19     Entered: 07/17/19 09:15:36   Page 13
                                                                 of 16
                                                            Exhibit A


                                                            WILDFIRE RELATED                    OTHER DISCLOSABLE
        NAME                        ADDRESS
                                                          SUBROGATION CLAIMS1                   ECONOMIC INTERESTS
Star Insurance Company    c/o Denenberg Tuffley, PLLC     $15,419.67
                            28411 Northwestern Hwy,
                                   Suite 600
                              Southfield, MI 48034
   Starr Surplus Lines    c/o Denenberg Tuffley, PLLC     $745,392.18
  Insurance Company         28411 Northwestern Hwy,
                                   Suite 600
                              Southfield, MI 48034
 Starr Technical Risks     5151 San Felipe Suite #200     $241,771.89
                              Houston, TX 77056
  State Farm Mutual          One State Farm Plaza         $2,497,028,505.00              $305,500,000.00 in Senior Notes
 Automobile Insurance       Bloomington, IL 61710                                        $3,250,000.00 in Non-Wildfire Subrogation
 Company and certain                                                                     Claims
       affiliates                                                                        $530,000.00 in Contractual Obligations
                                                                                         under Prepetition Settlement Agreement
  Stillwater Insurance        12500 I St., Ste. 100       $8,964,358.14
         Group                 Omaha, NE 68137
   Sutter Insurance      1301 Redwood Way, Suite 200      $838,200.00
      Company                Petaluma, CA 94954
Tokio Marine American     c/o Denenberg Tuffley, PLLC     $14,224.00
 Insurance Company          28411 Northwestern Hwy,
                                   Suite 600
                              Southfield, MI 48034
 TOPA Insurance Co.      24025 Park Sorrento, Suite 300   $631,000.00
                             Calabasas, CA 91302




                                                              - 14 -

                   Case: 19-30088    Doc# 3020-1      Filed: 07/17/19     Entered: 07/17/19 09:15:36   Page 14
                                                               of 16
                                                                              Exhibit A


                                                                             WILDFIRE RELATED            OTHER DISCLOSABLE
           NAME                               ADDRESS                                         1
                                                                           SUBROGATION CLAIMS           ECONOMIC INTERESTS
       TPG Sixth Street                3100 McKinney Ave.,                 $391,381,542.0019    1,000,000 shares of PG&E Corporation
       Partners, LLC18                      Suite 1030                                          Common Stock
                                         Dallas, TX 75201                                       $335,521,000.00 in Senior Notes
                                                                                                $9,884,084.00 in Revolving Credit Facility
                                                                                                principal
The Travelers Indemnity            1 Tower Square, 0000-08MS               $664,857,946.00                         $40,000,000.00 in Senior Notes
Company and certain of                 Hartford, CT 06183
  its property casualty
 insurance affiliates20
TWE Insurance Company             c/o Denenberg Tuffley, PLLC              $3,641,450.00
       Pte. Ltd.                    28411 Northwestern Hwy,
                                           Suite 600
                                      Southfield, MI 48034
 United Fire & Casualty                   PO Box 73909                     $4,526,457.00
   Financial Pacific                  Cedar Rapids, IA 52407




  18
     Disclosed information reflects funds and investment vehicles controlled by affiliates of TPG Sixth Street Partners, LLC.
  19
     The amounts reflected herein are based on information received from the insurers who hold legal title to and issued the policies relating to these claims, and who
     have made or will make payments to their respective insured policyholders that give rise to, or are otherwise related to, these claims. TPG Sixth Street Partners,
     LLC has not independently verified such information which remains subject to change based on information subsequently received. TPG Sixth Street Partners,
     LLC expressly reserves the right to amend or modify the information set forth in this Bankruptcy Rule 2019 Statement, whether based on information that is
     subsequently received, or for any other reason.
  20
     Members of the Ad Hoc Subrogation Group include: Travelers Casualty Insurance Company of America; Travelers Indemnity Company of Connecticut;
     Travelers Property Casualty Company of America; The Travelers Indemnity Company of America; St Paul Fire and Marine, The Travelers Indemnity Company;
     Travelers Commercial Insurance Company; The Standard Fire Insurance Company; The Travelers Home and Marine Insurance Company; Travelers Property
     Casualty Insurance Company; Fidelity and Guaranty Insurance Underwriters Inc.; The Northfield Insurance Company; Northland Insurance; Constitution State
     Services, LLC.

                                                                                 - 15 -

                       Case: 19-30088           Doc# 3020-1          Filed: 07/17/19         Entered: 07/17/19 09:15:36              Page 15
                                                                              of 16
                                                                     Exhibit A


                                                                     WILDFIRE RELATED           OTHER DISCLOSABLE
           NAME                          ADDRESS                                      1
                                                                   SUBROGATION CLAIMS          ECONOMIC INTERESTS
  Certain affiliates of            9800 Fredericksburg             $532,829,646.00      $20,000,000.00 in Senior Notes
    United Services               San Antonio, TX 78288                                 $38,000 in other claims
Automobile Association21
    United Specialty           c/o Denenberg Tuffley, PLLC         $1,518,656.34
  Insurance Company              28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
 United States Liability          1190 Devon Park Drive            $401,790.00
  Insurance Company                 Wayne, PA 19087
    Tudor Insurance            300 Kimball Drive, Suite 500        $3,913,658.23
  Company and certain              Parsippany NJ 07054
      affiliates22
   Wawanesa General                   9050 Friars Rd.              $1,926,522.57
    Insurance Co.                  San Diego, CA 92108
 XL America Insurance,         c/o Denenberg Tuffley, PLLC         $13,084,303.38
        Inc.                     28411 Northwestern Hwy,
                                        Suite 600
                                   Southfield, MI 48034
       Zenith Insurance             P.O. Box 619083                $3,987,318.25
          Company               Roseville, CA 95661-9083
    Zurich American                  1299 Zurich Way               $43,971,489.13
  Insurance Company                Schaumburg, IL 60196




  21
     Members of the Ad Hoc Subrogation Group include: United Services Automobile Association; USAA Casualty Insurance Company; USAA General Indemnity
     Company; Garrison Property and Casualty Company, and affiliates companies.
  22
     Members of the Ad Hoc Subrogation Group include: Western World Insurance Company.

                                                                         - 16 -

                      Case: 19-30088       Doc# 3020-1        Filed: 07/17/19      Entered: 07/17/19 09:15:36          Page 16
                                                                       of 16
